DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objection”, with respect to claim 13 have been fully considered and are persuasive.  The objection of claim 13 have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections 35 USC 112”, with respect to claims 11, 13, 16, and 18 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claims 11, 13, 16, and 18 have been withdrawn. 

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “the first time-frequency resource pool and the second time-frequency resource pool are located on a first frequency subband and a second frequency subband respectively, the first time-frequency resource pool and the second time-frequency resource pool are orthogonal in time domain; the first time-frequency resource pool comprises Q1 first time-frequency resource subpools, the Q1 first time-frequency resource subpools are one-to-one corresponding to Q1 second time-frequency resource subpools, and whether any one first time-frequency resource subpool of the Q1 first time-frequency resource subpools is occupied is used for determining whether the second time-frequency resource pool comprises a corresponding second time-frequency resource subpool; and the Q1 is a positive integer” of claim 1 and similarly for claims 6, 11, and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476